  Case 17-20924-tnw         Doc 52     Filed 09/27/19 Entered 09/27/19 07:29:32            Desc Main
                                       Document      Page 1 of 2

                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   COVINGTON DIVISION

IN RE:
                                                             CASE NO. 17-20924
THOMAS M. MILLER                                             CHAPTER 13
ANDREA G. MILLER                                            Judge Tracey N. Wise

DEBTOR(S)

                                   MOTION TO RETAIN BONUS

       COME NOW the Debtors, by and through counsel, and pursuant to 11 U.S.C. 105, and 1329,

respectfully request an Order allowing the Debtors to retain her bonus so that the Debtors may pay

educational needs for their children. Debtor Andrea Miller has received commissions in the amount of

450.00 and 750.00 after taxes. Copies of the relevant pay advices have been provided to the Trustee

contemporaneously with this Motion.

       Pursuant to Special Provision 5 of the Debtors' confirmed Chapter 13 plan, the Plan, Debtor

Andrea Miller is required to pay he bonus income to the Trustee as part of the Plan. Said provision

further provides that the Debtor may file a motion to request to retain some or all of any particular

bonus for expenses. The Debtors are required to purchase a $700.00 for an ipad for school, and she has

received a bill for $800.00 in school fees. The request would not otherwise alter the Debtors'

obligations under the plan, including the amount of the lump sum payment due in month 59.

       WHEREFORE, Debtor requests an Order allowing her to retain her bonus in its entirety to

make said repairs.




                                                    1
  Case 17-20924-tnw         Doc 52    Filed 09/27/19 Entered 09/27/19 07:29:32            Desc Main
                                      Document      Page 2 of 2

                                                     Respectfully submitted,

                                                       /s/Michael B. Baker
                                                     Michael B. Baker (91890)
                                                     THE BAKER FIRM, PLLC
                                                     301 W. Pike St.
                                                     Covington, KY 41011
                                                     (859) 647-7777
                                                     Fax (859) 647-7799
                                                     mbaker@bakerlawky.com

                                               NOTICE

        Please take notice that unless written objection is filed within 21 days from the date of this
notice, the Court may enter an order granting the relief requested without further hearing. Any
objection shall be filed in writing with the United States Bankruptcy Clerk, P.O. Box 1111, Lexington,
Kentucky 40588. Any objection filed shall be set for hearing before the United States Bankruptcy
Court at the next available motion docket at 35 West 5th Street, Room 306, Covington, Kentucky.


                                  CERTIFICATION OF SERVICE

       The undersigned hereby certifies that on this September 27, 2019, a copy of the foregoing was
served either by regular U.S. mail, postage prepaid, or through electronic service, where possible, at the
e-mail address registered with the Court’s CM/ECF system, upon the following:

United States Trustee
Debtor
Beverly M. Burden, Trustee
All parties on the Court's mailing Matrix

                                                       /s/Michael B. Baker
                                                     Michael B. Baker (91890)
                                                     THE BAKER FIRM, PLLC




                                                    2
